Case 17-11535-amc        Doc 79 Filed 11/17/20 Entered 11/17/20 11:46:35                 Desc Main
                               Document      Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re: Ewan Ewers,                                   CHAPTER 13
          Debtor.
                                            BANKRUPTCY CASE NUMBER
  Carrington Mortgage Services, LLC as      17-11535/AMC
  servicer for Deutsche Bank National Trust
  Company, as Indenture Trustee for New
  Century Home Equity Loan Trust 2004-2,
         Movant,
  v.
  Ewan Ewers,
         Debtor,
  and
  Scott Waterman, Trustee,
         Additional Respondent.
                             CERTIFICATION OF DEFAULT

       Kristen D. Little, Esquire, Attorney for Movant, certifies that Debtor has defaulted upon

the terms of this Court's Stipulation and Order dated January 4, 2019. It is further certified that

the attached notice, marked as Exhibit "A," was served upon the Debtor and Debtor's Attorney

on October 2, 2020. The Debtor has failed to cure the default as set forth in the Notice. The

Debtor has failed to make the following payments:

Regular payments of $494.62 from June 1, 2020 through November 1, 2020                $2,967.72;
Attorney Fees associated with this default                                              $300.00
Less Debtor’s Suspense                                                                 $(106.31)
TOTAL DEFAULT                                                                         $3,161.41

       Accordingly, pursuant to the Stipulation and Order, Movant respectfully requests this

Court to enter the attached Order granting Movant relief from the automatic stay.

                                                      Respectfully submitted,



Dated: _11/17/2020___                                 BY:/s/ Kristen D. Little, Esquire
                                                      Kristen D. Little, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:17-056157                                  PA BAR ID #79992
                                                      klittle@logs.com
                                                      pabk@logs.com
